     Case 1:20-cv-00484-JGK-DCF Document 102 Filed 03/19/21 Page 1 of 2


UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
───────────────────────────────────
JANE DOE,

                      Plaintiff,               20-cv-484 (JGK)

           - against -                         ORDER

DARREN K. INDYKE, RICHARD D. KAHN,
AND GHISLAINE MAXWELL,

                    Defendants.
───────────────────────────────────
JOHN G. KOELTL, District Judge:

     By Order issued on March 8, 2020, the Court granted the

plaintiff’s motion for dismissal with prejudice pursuant to Rule

41(a)(2) of the Federal Rules of Civil Procedure, subject to the

following conditions being accepted by each of the parties to this

action:

     (1)   The plaintiff and the defendants Darren K. Indyke and

           Richard D. Kahn, in their capacities as executors of the

           Estate of Jeffrey E. Epstein (collectively, the “Epstein

           Estate”), shall each bear their own attorney’s fees and

           costs of suit. Nothing herein shall be construed to

           preclude Ms. Maxwell from seeking fees or costs related

           to this matter from the Epstein Estate and from the

           plaintiff;

     (2)   The plaintiff shall provide an unredacted and signed

           copy of the General Release (the “Release”) the

           plaintiff executed with the Epstein Victims’

           Compensation Program (the “Program”) by March 23, 2021,
     Case 1:20-cv-00484-JGK-DCF Document 102 Filed 03/19/21 Page 2 of 2


          together with a certification of its authenticity. The

          Release is subject to the Order on Plaintiff’s Anonymity

          in this action and shall not be disclosed except

          pursuant to an Order of this Court.

     By letters dated March 11, 12, and 18, 2021, each of the

parties has indicated that party’s acceptance of the terms of the

stipulation and the additional conditions. Accordingly, the Court

dismisses the case with prejudice and subject to the conditions

enumerated herein. The Clerk is directed to enter Judgment

accordingly and to close this case.

SO ORDERED.

Dated:    New York, New York
          March 19, 2021

                                         _____/s/ John G. Koeltl______
                                                John G. Koeltl
                                         United States District Judge




                                     2
